People v Miller (2022 NY Slip Op 04037)





People v Miller


2022 NY Slip Op 04037


Decided on June 22, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOSEPH J. MALTESE
PAUL WOOTEN
LARA J. GENOVESI, JJ.


2018-08819
 (Ind. No. 3176/16)

[*1]The People of the State of New York, respondent,
vDahkeem Miller, appellant.


Patricia Pazner, New York, NY (William Kastin of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel; Marielle Burnett on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Suzanne Mondo, J.), rendered June 22, 2018, convicting him of assault in the first degree and attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that judgment is affirmed.
The period of postrelease supervision imposed was not excessive (see People v Suitte, 90 AD2d 80).
CPL 420.35(2-a) authorizes a court, upon certain enumerated grounds, to waive the otherwise "mandatory" surcharge and fees imposed by statute where an individual was "under the age of twenty-one at the time the offense was committed" (CPL 420.35[2-a]). Here, although it is undisputed that the defendant was 18 years old at the time the underlying offenses were committed, the record does not demonstrate that a waiver of the mandatory surcharge and fees was warranted under any of the grounds enumerated in the statute (see id. § 420.35[2-a][a]-[c]). Under the circumstances, and in the absence of the People's consent, we decline to waive the surcharge and fees imposed at sentencing in the interest of justice (see People v Attah, 203 AD3d 1063, 1064; People v Whitfield, 198 AD3d 446, 447; People v Johnson, 195 AD3d 1510, 1513).
DILLON, J.P., MALTESE, WOOTEN and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court